Exhibit Consent of Independent Registered Public Accounting Firm Savings and Investment Plan for Employees of Weingarten Realty Houston, Texas We consent to the incorporation by reference in the Registration Statement No. 33-25581 of Weingarten Realty Investors on Form S-8 of our report dated May 31, 2008, with respect to the financial statements and schedule of the Savings and Investment Plan for Employees of Weingarten Realty included in this Annual Report (Form 11-K) for the year ended December 31, 2007. Calvetti, Ferguson & Wagner, P.C. Houston,
